Candler, Justice.
This dispossessory warrant proceeding was instituted and resisted under the provisions of Code § 61-301 et seq. The parties filed various affidavits, amendments, demurrers and motions, none of which raise any issue or pray for any relief which has the effect of vesting jurisdiction in this court to decide the question raised in this purely statutory and summary proceeding. See Patrick v. Cobb, 122 Ga. 80 (49 SE 806) and Hayes v. Hayes, 137 Ga. 362, 365 (73 SE 659). Hence, this court will, as it must always do when it has no jurisdiction of the cause, transfer it to the Court of Appeals as the court having constitutional jurisdiction to review the judgment complained of.

Transferred to the Court of Appeals.


All the Justices concur.